Citation Nr: 1130573	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (claimed as a back disability).

2.  Entitlement to service connection for a cervical spine disability (claimed as a neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for back and neck disabilities.  The Veteran timely appealed those issues.

This case has been before the Board previously in February 2009 and July 2010, on which occasions remands were ordered to accomplish further development.  

As noted in the prior July 2010 remand order, the issues of entitlement to service connection for facial numbness under the provisions of 38 U.S.C.A. § 1151 and entitlement to increased evaluations for bruxism and posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not had a prior hearing in this case.  After the last supplemental statement of the case was issued in April 2011 and the case was recertified to the Board for further appellate review, the Veteran submitted a May 2011 correspondence indicating that he was "requesting an interview with the examiner or a review board regarding my claim."  This statement is construed as a request for a hearing before the Board on appeal.  Additionally, as the Veteran lives in California, the Board further infers that he is seeking a hearing at his local RO, either in person with a visiting Veterans Law Judge or via videoconference.  As it is the RO which conducts scheduling of such hearings, the case must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by video conference or in person at the RO, whichever affords the earliest opportunity, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear on the date scheduled such should also be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

